Citation Nr: 1525023	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii 


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for asthmatic bronchitis/asthma, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In April 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

As discussed below, the Veteran's original claim of service connection for asthmatic bronchitis was denied in a final May 2002.

The Veteran made a subsequent claim of service connection for asthmatic bronchitis which was then denied in a November 2004 rating decision which determined that new and material evidence had not been submitted.  A notice of disagreement was received in July 2005, a statement of the case was issued in December 2006, and a substantive appeal was received in February 2007.

Thereafter, subsequent rating decisions also determined that new and material evidence had not been submitted which are dated in August 2007, June 2009, and August 2011.


FINDINGS OF FACT

1.  In May 2002, the RO denied service connection for asthmatic bronchitis.  The Veteran did not appeal.

2.  Since the May 2002 final decision, military records have been received in support of the Veteran's claim.

3.  The additional service department records were not considered by the earlier final decision, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.

4.  Asthmatic bronchitis/asthma is attributable to service.


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decisions which denied service connection for asthmatic bronchitis is final.  38 U.S.C.A. § 7105 (West 2014).

2 . In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for asthmatic bronchitis/asthma is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2014).

3.  Asthmatic bronchitis/asthma was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In a May 2002 rating decision, the RO denied service connection for asthmatic bronchitis.  The basis of the denial was that there is no evidence of asthmatic bronchitis in service, nor was there evidence to link current asthmatic bronchitis to military service.  The evidence of record included the service treatment records (STRs) as well as post-service medical evidence which reflected a diagnosis of asthmatic bronchitis/asthma beginning in January 2001.

The Veteran did not initiate an appeal to the May 2002 rating decision and evidence was not received within one year.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's May 2002 rating decision is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.

In this case, additional records have been received including a December 1988 record which showed that the Veteran complained of shortness of breath and a cough as well as a September 1989 record showing complaints of asthma (as noted by the examiner).  Since these records tend to show that the Veteran complained of asthma during service as well as shortness of breath and a cough, the Board finds that they are relevant service department records and therefore the claim must be reconsidered.  There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Services (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records for purposes of new and material evidence; thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Thus, in sum, there were asthma, shortness of breath, and cough complaints during service.  The Veteran has testified that his asthmatic bronchitis/asthma began during service.  Additional post-service medical records documented treatment for asthmatic bronchitis/asthma in January 1999. 

In November 2013, a VA examiner opined that asthma was not related to service.  The examiner indicated that the 1989 record might have represented problems with breathing due to back pain.  The examiner further indicated that the first mention of asthma was in 2004, which is clearly inaccurate.  As such, this opinion is not probative.  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In support of the Veteran's claim, lay evidence has been received.  His wife stated that the Veteran has asthma since service.  In addition, a service member who was a supervisor of the Veteran, S.F., indicated that he knew that the Veteran had asthma during service in 1991-1992.  The Board finds that the lay evidence is competent and credible.  The Veteran indicated that he had asthma attacks and symptoms related thereto during service.  He is competent to describe such symptoms and has done so credibly.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the statements of the Veteran's wife and the service member support the Veteran's statement.  They are competent to report what they observed and have also described the Veteran's medical situation credibly.  "); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

The medical evidence documents the continuous diagnosis of asthmatic bronchitis/asthma since 1999, several years after the Veteran separated from service  However, in affording all reasonable doubt to the Veteran, the Board finds that the inservice complaints of asthma, shortness of breath, and coughing, combined with the competent and credible lay evidence establishes the presence of asthmatic bronchitis/asthma since service, including from 1993 to 1999, when there was no specific medical documentation.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, service connection for asthmatic bronchitis/asthma is warranted.  





ORDER

Service connection for asthmatic bronchitis/asthma is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


